***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           SEAPORT CAPITAL PARTNERS, LLC
                  v. SHERI SPEER
                     (AC 43467)
                       Prescott, Moll and Suarez, Js.

                                  Syllabus

The plaintiff in error, who had been appointed the receiver of rents in
   certain foreclosure actions, filed a writ of error, claiming that the court
   improperly granted a motion for a protective order filed by the defendant
   in error, S Co., to preclude certain of his discovery requests and held
   him liable to pay a certain sum to S Co. The plaintiff in error filed the
   writ of error in the Supreme Court, which transferred it to this court. Held
   that because the plaintiff in error failed to brief his claims adequately
   and to comport his brief and appendix with the appellate rules of prac-
   tice, this court declined to review his claims and dismissed the writ of
   error; any meaningful comprehension or review of the plaintiff in error’s
   claims was made virtually impossible because of the significant deficien-
   cies in his appellate brief and sprawling appendix, which was not appro-
   priately limited in accordance with the rules of practice and appeared
   to contain materials that were not part of the proceedings at issue.
          Argued January 7—officially released February 2, 2021

                             Procedural History

  Writ of error from the orders of the Superior Court
in the judicial district of New London, Cosgrove, J.,
granting the motion filed by the defendant in error,
Seaport Capital Partners, LLC, for a protective order
to preclude certain discovery requests and holding the
plaintiff in error personally liable for certain sums,
brought to the Supreme Court, which transferred the
matter to this court. Writ of error dismissed.
   Edward Bona, self-represented, the plaintiff in error.
  Lloyd L. Langhammer, with whom, on the brief, was
Donna R. Skaats, for the defendant in error (Seaport
Capital Partners, LLC).
                          Opinion

   PER CURIAM. In this writ of error,1 the plaintiff in
error, Edward Bona, an attorney appointed by the court
to act as a receiver of rents in the underlying foreclosure
action, challenges the judgment of the court granting
a motion for a protective order filed by the defendant
in error, Seaport Capital Partners, LLC (Seaport), to
preclude certain discovery requests Bona made to Sea-
port and holding Bona personally liable to Seaport
for $11,903.47.2
  According to Bona, the court improperly (1) failed
to account for certain evidence he offered, (2) ordered
him to pay Seaport despite the fact that ‘‘he never had
and never collected’’ the money at issue, (3) denied a
motion to disqualify Seaport’s counsel, Donna R.
Skaats, (4) denied a motion to disqualify Judge Kolet-
sky, who previously had ruled in this matter against
him, (5) denied him due process because notice of the
hearing was inadequate and the court acted without a
proper motion filed by a party, and (6) ‘‘engaged in
plain error by ratifying an open and notorious fraud
upon the court . . . .’’ Seaport responds, inter alia, that
this court should decline to review Bona’s claims
because his appellate brief and accompanying appendix
are ‘‘virtually incomprehensible,’’ difficult to respond
to, and ‘‘not in accordance with appellate practice.’’ We
agree with Seaport, decline to review Bona’s claims,
and dismiss the writ of error because his claims are
inadequately briefed and Bona has failed to comport his
brief and appendix with our rules of appellate practice.
   Practice Book § 67-4 sets forth detailed requirements
regarding the contents and organization of an appel-
lant’s brief. Among its provisions is the requirement
that an appellant’s brief contain ‘‘[a] statement of the
nature of the proceedings and of the facts of the case
bearing on the issues raised,’’ and that this statement
‘‘shall be supported by appropriate references to the
[record] and shall not be unnecessarily detailed or
voluminous.’’ (Emphasis added.) Practice Book § 67-4
(d). As to each claim of error, the argument section of
the brief must include a ‘‘brief statement of the standard
of review . . . .’’ Practice Book § 67-4 (e). The contents
and organization of the appendix are governed by Prac-
tice Book § 67-8. The commentary to Practice Book
§ 67-8 expressly cautions that an appellant should not
include anything in the appendix that ‘‘is not necessary
for the proper presentation of the issues and was not
part of the proceedings below.’’
  Both this court and our Supreme Court ‘‘repeatedly
have stated that [w]e are not required to review issues
that have been improperly presented to this court
through an inadequate brief. . . . Analysis, rather than
mere abstract assertion, is required in order to avoid
abandoning an issue by failure to brief the issue prop-
erly. . . . [F]or this court judiciously and efficiently to
consider claims of error raised on appeal . . . the par-
ties must clearly and fully set forth their arguments in
their briefs. . . . The parties may not merely cite a
legal principle without analyzing the relationship
between the facts of the case and the law cited.’’ (Cita-
tion omitted; internal quotation marks omitted.) State
v. Buhl, 321 Conn. 688, 724, 138 A.3d 868 (2016); see
also Parnoff v. Mooney, 132 Conn. App. 512, 518, 35
A.3d 283 (2011) (‘‘[i]t is not the role of this court to
undertake the legal research and analyze the facts in
support of a claim or argument when it has not been
briefed adequately’’ (internal quotation marks omitted)).
   In the present case, any meaningful comprehension
or review by this court of the claims that Bona attempts
to raise in the present writ of error is made virtually
impossible because of the significant deficiencies in his
appellate brief. The brief first fails to provide a cogent
narrative of the underlying proceedings necessary to
place into context the factual and legal bases of the
claims raised. The argument section is difficult to com-
prehend and contains little to no relevant legal citations
or citations to relevant portions of the record. The
sprawling appendix is not appropriately limited in
accordance with our rules of practice and appears to
contain materials that were not part of the proceedings
at issue. Adequate briefing is necessary in order to avoid
abandoning an issue on appeal. See, e.g., Connecticut
Light & Power Co. v. Dept. of Public Utility Control,
266 Conn. 108, 120, 830 A.2d 1121 (2003). Because we
conclude that Bona has failed to meet this burden with
respect to any of the claims he seeks to advance in the
present writ of error, we deem his claims abandoned
and dismiss the writ.
      The writ of error is dismissed.
  1
     The writ of error originally was filed with our Supreme Court, which
transferred the matter to this court in accordance with General Statutes
§ 51-199 (c) and Practice Book § 65-1.
   2
     By way of background, in 2012, Seaport commenced nine foreclosure
actions against Sheri Speer with respect to certain rental properties that
she owned in Norwich and New London. See Seaport Capital Partners,
LLC v. Speer, 177 Conn. App. 1, 3, 171 A.3d 472 (2017), cert. denied, 331
Conn. 931, 207 A.3d 1052 (2019). In each action, Seaport filed motions for
the appointment of a receiver of rents. Id. The court granted Seaport’s
motions over Speer’s objection and, by agreement of the parties, appointed
Bona as the receiver of rents. Id., 3–4. When first appointed, Bona repre-
sented Speer in the foreclosure actions, but soon thereafter he withdrew
from representing her. Id., 4 n.3. A substitute receiver later was appointed
in place of Bona, and Bona was ordered to file reports detailing a final
accounting for each property and to pay over to Seaport any amounts
collected for which he could not account. Id., 4–6. The court refused to
accept Bona’s reports and granted a motion by Seaport for an order of
payment regarding missing funds. Id. Bona challenged those decisions in a
prior writ of error, which this court dismissed on the merits. Id., 3. Following
the dismissal of that writ of error, the trial court, Cosgrove, J., granted
Seaport’s motion for a protective order to preclude Bona from making
discovery requests without leave of the court. The court also denied Bona’s
motions to disqualify Seaport’s counsel and Judge Koletsky, who, in addition
to other rulings, had rendered the judgment of foreclosure in this matter.
It is these latest rulings by Judge Cosgrove that are the subject of the present
writ of error.